Citation Nr: 1600515	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-27 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for anisometropia.

2.  Entitlement to service connection for cystoid macular edema.  

3.  Entitlement to service connection for any eye disorder, other than postoperative residuals of a left eye cataract, anisometropia, or cystoid macular edema.  

4.  Entitlement to an initial compensable rating for postoperative residuals of left eye cataract.  

REPRESENTATION

Appellant represented by:  The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to February 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, granting service connection for postoperative residuals of a left eye cataract and assigning a 0 percent schedular evaluation therefor.  In addition, service connection was denied for other eye disorders, including anisometropia, cystoid macular edema, and a cataract of the right eye.  Received by VA in February 2011 was the Veteran's notice of disagreement which the RO interpreted to include an intention to appeal the noncompensable rating assigned for postoperative residuals of a left eye cataract as well as the denial of service connection for anisometropia; however, the Board's review of that document indicates a disagreement on the part of the Veteran with all denials of service connection relating to any and all eye disorders.  To that extent, the issues as identified on the title page of this document have been expanded to include entitlement to service connection for all eye disorders, including ones routinely considered to be congenital or developmental in origin. 

The Board herein finds that service connection for anisometropia and cystoid macular edema is warranted.  The remainder of the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional actions and the AOJ will advise the Veteran of the need for any further actions on his part.  

FINDING OF FACT

The record supports the existence of anisometropia and cystoid macular edema as direct consequences of inservice left eye cataract surgery.  


CONCLUSION OF LAW

Anisometropia and cystoid macular edema were incurred in service as a result of an inservice procedure for removal of a left eye cataract.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the disposition reached in this case is fully favorable to the appellant, the need to discuss the RO's compliance with the VA's duties to notify and assist is obviated. 

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

It is the Veteran's principal argument and the clinical evidence of record is in agreement that the Veteran began to experience loss of an epiretinal membrane of his left eye in or about 1990, followed in 2003 by a pars plana vitrectomy to correct a resulting visual distortion.  As a consequence of that surgery, a left eye cataract developed and in 2004 that cataract was extracted and an intraocular lens was implanted.  This was followed in 2004 by the onset of anisometropia, for which use of a contact lens was prescribed in an effort to reduce eye tearing, in addition to cystoid macular edema.  

Per the Veteran's credible account, as bolstered by the evidence developed by VA and non-VA medical sources, anisometropia and cystoid macular edema had their onset in service, and although the RO determined that service connection was not in order for a congenital or developmental disorder, such as anisometropia, in this case, the record demonstrates clearly that the Veteran's anisometropia and macular edema are of an acquired variety, as consequences of series of inservice events, including left eye cataract surgery in 2004.  On that basis, service connection for anisometropia and cystoid macular edema is established.  


ORDER

Service connection for anisometropia and cystoid macular edema, as consequences of inservice cataract surgery, is granted.  


REMAND

As indicated in the Introduction above, the Veteran has timely disagreed with the RO's action in June 2010 as to its denial of all eye-related disorders and many are identified both by VA and non-VA sources.  He thus has expanded his claim for service connection for all eye disorders, inclusive of those routinely determined to be of a congenital or developmental origin, due to the onset of eye disablement while on active duty.  In support thereof, he furnishes a March 2015 Disability Benefits Questionnaire from a private consulting optometrist in which 40 or more eye diagnoses attributable to military service of the Veteran or resulting from eye disorders originating in service are set forth.  In addition, the private optometrist notes proposed ratings for each indicated diagnosis, but without apparent consideration of overlapping manifestations or entities, or the prohibition against pyramiding by  use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation or the evaluation of the same manifestation under different diagnoses.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994). 

In light of the foregoing, initial development of this expanded claim for service connection for any eye disorder, including a right eye cataract, and further development of the claim for an initial compensable rating of postoperative residuals of a cataract of the left eye are needed, including but not limited to additional VA medical examination and opinion as to the nature and extent of all eye disorders now in existence and the evaluation of same under the VA's Schedule for Rating Disabilities.  This must entail as well the evaluation of the Veteran's previously service-connected postoperative residuals of a left eye cataract, as well as his anisometropia and cystoid macular edema herein service connected, with delineation of all pertinent symptoms and manifestations attributable to those service-connected disorders, as well as the symptoms and manifestations of all other separate eye disorders identified by the record and for which VA compensation is sought.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Undertake initial development, including compliance with the duties to notify and assist, with respect to the expanded claim of entitlement to service connection for a disorder of either eye, other than postoperative residuals of a left eye cataract, anisometropia, and cystoid macular edema.  

2.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA claims folder.  

3.  Afford the Veteran a VA eye examination by an appropriate examiner (preferably an ophthalmologist) for the purpose of determining the nature and etiology of each existing eye disorder, not already service connected, and to ascertain what manifestations and symptoms are part and parcel of those disorders.  The other defined purpose of that evaluation is to evaluate the nature and severity of his existing service-connected eye disabilities of postoperative residuals of a left eye cataract, anisometropia, and cystoid macular edema; the applicable symptoms and manifestations for each should be fully identified.  

The Veteran's VA claims file must be furnished to the examiner for use in the study of this case.  Such examination should include a detailed medical history, thorough clinical evaluation, and any testing deemed warranted by the VA examiner.  All pertinent diagnoses should be noted and the VA examiner should consider the March 2015 document compiled by J.P. Tuttle, O.D., in terms of the diagnoses and percentage ratings noted therein, and should opine as to whether he/she agrees or disagrees with the Dr. Tuttle's diagnoses and/or ratings.  

The VA examiner is asked to address the following questions, offering a complete rationale for each opinion provided: 

a)  Is it at least as likely as not (50 percent or more probability) that any eye disorder of the Veteran not already service-connected originated during his active duty or is otherwise attributable to his active service or any event therein, including operative procedures involving his left eye? 

b)  Is it at least as likely as not (50 percent or greater probability) that any eye disorder of the Veteran not already service-connected was caused and/or aggravated by any service-connected eye disorder?  If it is determined that any eye disorder was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

4.  Lastly, readjudicate the remaining issues on appeal and if any benefit sought is not granted to the Veteran's satisfaction, then provide the Veteran with a supplemental statement of the case and afford him a reasonable period for a response, prior to returning the claims folder to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




		
                                                      M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


